Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 02/17/2021, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims

4.	This action is in response to Applicant’s filing on 02/17/2021. Claims 1-18 are pending and examined below.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-3 and 10-13 are rejected under 35 U.S.C. 101 as being directed to the judicial exception of an abstract idea.

	Claim 1 is a method but is directed to the judicial exception of an abstract idea. The claim recites the limitations of obtaining images, determining candidate positions of objects using the images, obtaining distances of the objects using the images, and identifying the positions of the objects using the images. These limitations cover the collection and judgment of data. But for the recitation of ‘robot’, these limitations can be performed in the mind. For example, one could look at pictures of an environment from several different positions, analyze the images to determine what objects are present, and determine where in the environment the objects are. ‘Obtaining images …’ and ‘obtaining distances of the objects …’ are additional elements but are considered insignificant extra-solution activity. The exception is not integrated into a practical application because ‘robot’ is simply a tool used to perform the exception. ‘Obtaining a first image…’ and ‘obtaining distance information…’ are not integrated into a practical application because they are recited at a high level of generality and are considered well-understood, routine, and conventional activity of taking pictures of an environment and determining data from the images. MPEP 2106.05, transmitting and receiving data over a network is considered well-understood, routine and conventional. The ‘robot’ is not significantly more because, as stated above, it is merely used as a tool to perform the exception.

	Claim 2 is a method and depends from claim 1. The claim recites the limitations of determining the position of each of the plurality of objects based on combinations of images and determining a final position of each of the plurality of objects based on all the determined positions. These limitations cover the judgment of data and can be performed in the mind. For instance, one can look at multiple images of an environment and determine the positions of multiple objects in the image. ‘obtaining a third image…’ is an additional element but is considered insignificant extra-solution activity. ‘obtaining a third image…’ is not integrated into a practical application because it is recited at a high level of generality and is considered well-understood, routine, and conventional activity of taking an image.

	Claim 3 is a method and depends from claim 1. The claim recites the limitations of determining the position of each of the plurality of objects based on combinations of images and determining a final position of each of the plurality of objects based on statistically clustering the position information. These limitations cover the judgment of data and can be performed in the mind. For instance, one can look at multiple images of an environment and determine the positions of multiple objects in the image. They could then note down how many times an object is present in an image and where it is and then determine the likelihood of the object being in a given location. ‘obtaining at least one additional image…’ is an additional element but is considered insignificant extra-solution activity. ‘obtaining at least one additional image…’ is not integrated into a practical application because it is recited at a high level of generality and is considered well-understood, routine, and conventional activity of taking an image.

	Claims 10-13 have limitations similar to those in claims 1-3 and are rejected using the same rationale as seen above in claims 1-3.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Ebrahimi et al., US 11241791 B1, herein referred to as Ebrahimi.

	Regarding claim 1,
		Ebrahimi discloses the following:
Obtaining a first image and a second image of a plurality of objects, the first image and the second image being captured from different positions (Col. 8 lines 1-6)
Camera can obtain images with different fields of view from different poses
Obtaining, from the first and second images, a plurality of candidate positions corresponding to each of the plurality of objects, based on a capturing position of each of the first and second images and a direction to each of the plurality of objects from each capturing position (Col. 8 lines 29-41 and Col. 13 lines 5-12)
Position of objects as well as vector to the objects is determined
Potential depths and vectors are based on multiple fields of view from different images
Depth readings between fields of view are compared
Obtaining distance information between each capturing position and each of the plurality of objects in the first and second images by analyzing the first and second images (Col. 13 lines 5-12)
Vector norm of objects can be determined from images
Identifying a position of each of the plurality of objects from among the plurality of candidate positions based on the distance information (Col. 8 lines 29-41 and Col. 62 lines 18-23)
Obstacle locations are determined for a current map

Regarding claim 2,
	Ebrahimi discloses all the limitations of claim 1. Ebrahimi further discloses the following:
Obtaining a third image which captures the plurality of objects at a position different from the capturing positions of the first image and the second image (Col. 8 lines 1-6 and Col. 12 lines 33-41)
Images may be obtained of objects from different fields of view at different poses
Multiple fields of view may be used, i.e. 3, 4, etc.
Determining the position of each of the plurality of objects based on the first image and the third image (Col. 8 lines 29-41, Col. 12 lines 33-41, and Col. 13 lines 5-12)
Position of objects as well as vector to the objects is determined
Multiple fields of view from images may be used at different poses
Determining the position of each of the plurality of objects based on the second image and the third image (Col. 8 lines 29-41, Col. 12 lines 33-41, and Col. 13 lines 5-12)
Position of objects as well as vector to the objects is determined
Multiple fields of view from images may be used at different poses
Determining a final position of each of the plurality of objects based on all the determined positions (Col. 8 lines 29-41, Col. 12 lines 33-41, and Col. 13 lines 5-12)
Multiple fields of view may be combined to determine the position of the objects
A moving average, median/mode may be used to refine the measurements

Regarding claim 3,
	Ebrahimi discloses all the limitations of claim 1. Ebrahimi further discloses the following:
Obtaining at least one additional image of the plurality of objects (Col. 8 lines 29-41, Col. 12 lines 33-41, and Col. 13 lines 5-12)
Multiple images with different fields of view may be obtained
Determining the position of each of the plurality of objects based on a plurality of combinations of two images from among the first image, the second image, and at least one additional image (Col. 8 lines 29-41, Col. 12 lines 33-41, and Col. 13 lines 5-12)
Position of objects as well as vector to the objects is determined
Multiple fields of view from images may be used at different poses
Determining a final position of the plurality of objects by statistically clustering the positions determined by each combination (Col. 18 lines 25-29)
Locations of objects are based on probability of the object being in that location
Since locations are based on object probability in a given location, the locations are statistically clustered
Object locations are based on observations

Regarding claim 4,
	Ebrahimi discloses all the limitations of claim 1. Ebrahimi further discloses the following:
Identifying a plurality of object recognition regions in each of the first and second images by applying the first and second images to an artificial intelligence model (Col. 70 lines 32-39)
Sensor data can be fed into a neural network to classify data of the environment into classifications, such as rooms or area types
Based on a position of the object recognition regions in each of the first and second images, identifying the direction to each of the plurality of objects (Col. 7 lines 64-66)
Vectors from the camera to the objects are determined for the surrounding environment
Identifying, on a map corresponding to an environment in which the robot operates, a coordinate in which a direction to an object from the capturing position of the first image and a direction to the object from the capturing position of the second image intersect as a candidate position from among the plurality of candidate positions (Col. 62 lines 18-23, Fig. 4A)
Map identifies obstacle locations
Examiner is interpreting the intersection of directions from capturing positions to the objects as simply an overlap of vectors from the robot to the object in multiple fields of view

Regarding claim 5,
	Ebrahimi discloses all the limitations of claim 4. Ebrahimi further discloses the following:
Obtaining pixel information corresponding to a bottom portion of the object recognition regions in each of the first and second images (Col. 12 lines 59-64, Fig. 4A and 4B)
Pixels in image may be used to determine depths corresponding to features of an object
Fig. 4A and 4B discloses overlapping fields of view where the wall features can be determined
Examiner notes that wall features could be the same towards the bottom of the wall towards the ground, as well as towards the ceiling
Obtaining, based on the obtained pixel information, distance information between the capturing positions of, and the plurality of objects in, the first and second images (Col. 7 lines 52-59)
Pixel information in images may be used to determine distances to the objects

Regarding claim 6,
	Ebrahimi discloses all the limitations of claim 1. Ebrahimi further discloses the following:
Excluding a candidate position of an object, from the among the plurality of candidate positions of the object, of which a distance between the candidate position and a coordinate corresponding to a capturing position of the candidate position is greater than or equal to a preset range from distance information between the position of the object and the capturing position of the candidate position (Col. 9 lines 16-26)
Measurements that interrupt a steady decline in depth measurement from the robot to an object are discarded if they are greater than measurements before and after the interruption

Regarding claim 7,
	Ebrahimi discloses all the limitations of claim 1. Ebrahimi further discloses the following:
Obtaining a map corresponding to an environment in which the robot operates (Col. 7 lines 39-42)
Robot generates map of its surroundings
Matching the plurality of candidate positions with corresponding locations on the map (Col. 8 lines 1-6, Col. 62 lines 18-23, Fig. 4A)
Map identifies object locations
Object locations are based on fields of view from multiple images
Obtaining the plurality of candidate positions by excluding a candidate position, from among the plurality of candidate positions, which is beyond a preset range from a capture location on the map (Col. 9 lines 16-26)
Measurements that interrupt a steady decline in depth measurement from the robot to an object are discarded if they are greater than measurements before and after the interruption

Regarding claim 8,	
	Ebrahimi discloses all the limitations of claim 5. Ebrahimi further discloses the following:
Identifying information about a position of each of the plurality of objects on the map by matching the position of the plurality of objects with corresponding locations on the map (Col. 8 lines 1-6, Col. 62 lines 18-23, Fig. 4A)
Identifying size information of the plurality of objects using the pixel information (Col. 10 lines 24-52)
Pixel data can be used to determine an area of overlap corresponding to a given object such as a wall
Overlap area can represent a size of an object in the map
Displaying the plurality of objects using position information and size information of the plurality of identified object recognition regions (Figs. 1A and 1B)
Map displays the locations of objects as well as their sizes

Regarding claim 9,
	Ebrahimi discloses all the limitations of claim 8. Ebrahimi further discloses the following:
Providing information about the plurality of objects on the map, wherein the information about the plurality of objects is obtained through the first and second images (Col. 8 lines 1-6, Figs. 1A and 1B)
Object information is obtained from images
Map displays size and position information about multiple objects

Regarding claims 10-18, the claim limitations are similar to those with claims 1-9 and are rejected using the same rationale as seen above in claims 1-9.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190213438 A1, by Jones et al., is relevant to the current application because it discloses a robot that can traverse an environment and use images of the environment to recognize features and map them. Jones also discloses using machine learning to recognize objects, as well as determining a probability of an object being in a given location.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664